HAWKINS, J.
Upon his plea of guilty appellant was convicted for the theft of an automobile, and his punishment assessed at confinement in the penitentiary for two years. Notwithstanding the plea of guilty he has perfected an appeal to this court. The record comes before us without statement of facts or bills of exception. The indictment is regular, and the judgment and sentence are in proper form. The matters set up in the motion for new trial cannot be considered in the absence of bills of exception and statement of facts, and the regular-itj; of the proceedings must be presumed.
The judgment of the trial court is affirmed.